Citation Nr: 1022299	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a panic disorder with agoraphobia.

2.  Entitlement to service connection for varicose veins of 
the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to 
September 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's claim that he was assaulted while on leave 
in December 1975 is not credible.

2.  There is no competent evidence linking a psychiatric 
disorder, diagnosed as a panic disorder with agoraphobia, to 
service.

3.  There is no competent evidence of varicose veins in-
service. or competent and credible evidence linking the post 
service diagnosis of left leg varicose veins to service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, diagnosed as a panic disorder 
with agoraphobia, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Varicose veins were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2004 and November 2007 of the information and 
evidence needed to substantiate and complete a claim of 
entitlement to service connection, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  VA also informed the 
Veteran of how disability evaluations and effective dates are 
assigned.  The RO readjudicated the claims in May 2008.  
Thus, any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

VA has fulfilled its duty to assist the claimant, including 
obtaining VA medical records and private medical records 
identified by the Veteran.  The Board notes that in the June 
2010 informal hearing presentation, the representative argued 
that VA had not assisted the Veteran with attempting to 
obtain a police report associated with a December 1975 
assault that the Veteran claims occurred while he was on 
leave.  Significantly, in a VA Form 21-4176, Report of 
Accidental Injury in Support of Claim for Compensation or 
Pension, received in May 2005, the Veteran indicated that no 
report was made concerning the incident.  See Item 6A on 
form.  Thus, there was no need for VA to attempt to obtain a 
nonexistent police report of the incident.  The Veteran 
claimed that he was treated at the Newport Naval Hospital 
following the assault.  VA attempted to obtain the medical 
records from that facility, and the facility indicated there 
were no records in the system under the Veteran's name, 
Social Security number, or birth date.  VA informed the 
Veteran of the response from the Newport Naval Hospital in 
August 2005.

VA has not provided the Veteran with an examination in 
connection with the claims on appeal.  The Board finds that 
in both instances, a medical examination was not required.  
In this regard, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; and (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 
5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 38 C.F.R. § 
3.159(c)(4)(i).

In McLendon, the United States Court of Appeals for Veterans 
Claims (Court) addressed each of the above elements and how 
the Board must apply the facts of the case to the law 
regarding when an examination was necessary, with which the 
Board has complied.  As to evidence of a current disability, 
there are medical records showing the Veteran has a current 
diagnosis of panic disorder with agoraphobia, and varicose 
veins of the left leg with superficial phlebitis.  Thus, 
element (1)-competent evidence of a current disability-has 
been met.  However, where the Board finds that the evidence 
to be lacking is in elements (2) and (3)-establishing an in-
service event and establishing that the current disability 
may be related to the in-service event.  The Board will 
address element (2) first.

The Veteran claims that he developed the panic disorder due 
to an incident in service that occurred while he was on 
leave.  The Veteran maintains that he was physically 
assaulted and sustained multiple injuries to his head.  The 
Board does not find the Veteran's story credible for several 
reasons.  He alleges that his head was shaved and that the 
person who assaulted him kicked him in the stomach and 
punched him in the face.  He then purportedly he fell 
backwards and struck the back of his head.  See VA Form 21-
4138, Statement in Support of Claim, dated December 2004.  He 
stated he was taken to Newport Naval Hospital and given 
stitches and that his eye was almost swollen shut.  The 
Veteran alleges that "[s]hortly thereafter" he started 
suffering from bouts of anxiety and sleeplessness, which 
problems continued until 1984.

The problem is that none of these facts (except that the 
Veteran did have stitches around his eye in January 1976) 
have been corroborated by the records created 
contemporaneously with the incident in question.  For 
example, the Veteran claims he was taken to Newport Naval 
Hospital and given stitches.  However, when VA attempted to 
obtain medical records from that facility, the facility 
stated it had no registration for someone with the Veteran's 
name, Social Security number, or birth date.  The facility 
did not state that it did not have records going back that 
far.  Rather, the implication is that they would at least 
have a registry that had some identifying information 
pertaining to the Veteran had he been treated at that 
facility, and they did not.  This negatively impacts the 
Veteran's assault allegation.

Additionally, the Veteran describes a rather severe beating, 
and yet the only notation in the service treatment records 
was a January 1976 reference that the appellant wanted 
stitches that had been placed six days prior removed.  The 
Veteran claims his head was shaved and that he hit his head, 
yet there was no mention of such in the January 1976 entry.  
Indeed, there is no indication that the appellant underwent 
any physical examination, to include such tests as a skull x-
ray to determine whether he sustained a concussion.

No other service treatment records document any residuals of 
such incidents.  In fact, in the appellant's self prepared 
August 1978 report of medical history at service discharge he 
specifically denied ever having suffered a head injury.  The 
Veteran claims that he developed anxiety and sleeplessness 
"soon after" the assault, but in that same August 1978 
report of medical history, i.e., almost three years after the 
alleged assault, he specifically denied ever having 
"frequent trouble sleeping," "depression or excessive 
worry," or "nervous trouble of any sort."  Thus, his 
current allegations were specifically refuted by the 
appellant while on active duty.  The Veteran was asked if he 
had ever had any illness or injury other than those already 
noted on the report of medical history, and he responded 
"no."  He was also asked if he had ever been a patient in 
any type of hospital, and he stated "no."  Yet, the 
appellant now claims that he was treated at the Newport Naval 
Hospital.  Thus, the facts the Veteran alleges in his 
December 2004 VA Form 21-4138 are not remotely substantiated 
by the evidence and are contradicted by his own statements 
offered contemporaneously with service, which significantly 
negatively impacts the credibility of the claimed in-service 
assault.  

The Board finds that the statements the Veteran made during 
service are far more probative of his state of mind and 
physical being than allegations made almost 30 years after 
the incident in question, and in connection with a claim for 
monetary benefits.  Cartwright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (a pecuniary interest may affect the credibility of 
a claimant's testimony).  In other words, the Veteran's 
allegations of having been physically assaulted and 
sustaining rather severe injuries are rejected as not 
credible.  When essentially none of the facts the Veteran 
alleges are substantiated, and when many are actually refuted 
by statements he himself prepared inservice, the Board cannot 
find such story credible.  The Board is fully aware the 
Veteran had stitches around his left eye while he was in 
service; however, the story provided to explain the need for 
stitches is not credible.  Accordingly, the Board finds that 
element (2), establishing an in-service event in connection 
with the claim for service connection for a psychiatric 
disorder has not been met.  McLendon, 20 Vet. App. at 82.

As to the claim of entitlement to service connection for 
varicose veins, the service treatment records are silent for 
any complaints of or treatment for varicose veins.  The 
August 1978 report of medical history shows that the Veteran 
complained of having cramps in his legs.  The examination 
report, however, shows that clinical evaluations of the lower 
extremities and the vascular system, to include 
"varicosities," showed normal findings.  The Board finds 
that this is evidence against a finding that the Veteran had 
varicose veins in service because such would have been found 
in examining the lower extremities and the vascular system.  
Accordingly, the Board again finds that element (2), 
establishing an in-service event has not been met.  See id.

Nevertheless, even if the Board found that the Veteran's 
report of leg cramps in service was evidence of an in-service 
event, it finds that element (3) is not met.  When the 
Veteran was seen in January 1984, the examiner stated that 
the Veteran's extremities were normal.  The Veteran was seen 
in October 1990, and the examiner stated the Veteran's 
extremities were "benign" and without "cyanosis, clubbing, 
or edema."  Thus, even 12 years after the Veteran's 
discharge from service, there still was no diagnosis of 
varicose veins.  The first documented evidence of varicose 
veins is from 2002-approximately 24 years after service 
discharge.  Such is evidence against a finding that the 
varicose veins may be related to service.  Maxson v. West, 
12 Vet. App. 453 (1999) (service incurrence may be rebutted 
by the absence of medical treatment of the claimed condition 
for many years after service).  Additionally, no medical 
professional has even suggested that varicose veins had their 
onset in service.  The Board finds that the Veteran's 
allegation of a relationship is insufficient to establish a 
possible nexus to service, particularly when twelve years 
postservice, no varicose veins were found when his lower 
extremities were clinically examined and found to be normal.  

Because elements (2) and/or (3) have not been met as to the 
claims for service connection, the Board need not reach 
element (4)-whether there is sufficient competent medical 
evidence to decide the claims.  Hence, examinations were not 
necessary to make a decision on these claims for service 
connection.

The Board notes that in the June 2010 informal hearing 
presentation, the Veteran's representative stated that the 
Veteran had been scheduled for a VA examination in connection 
with the claim for service connection for a psychiatric 
disorder but had been unable to attend and that VA denied him 
another examination.  The Board has thoroughly reviewed the 
evidence of record and cannot find evidence where the RO 
scheduled the Veteran for a VA examination in connection with 
this claim.  The Veteran was scheduled for an examination in 
connection with a claim for service connection involving his 
left eye, but there is no indication that he was scheduled 
for an examination in connection with the claim for service 
connection for a psychiatric disorder.  The Board has already 
explained why an examination was not necessary as to that 
claim.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicholson, 
21 Vet. App. 191 (2007).  Hence, there is no error or issue 
that precludes the Board from addressing the merits of this 
appeal.  

II.  Analysis-Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims file to include his written contentions, service 
treatment records, VA treatment records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, 
(2) in-service occurrence or aggravation of a disease or 
injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disorder, 
to include a panic disorder with agoraphobia, and for 
varicose veins of the left leg.  The reasons follow.  The 
Board will address each issue separately.

Psychiatric disorder 

As discussed above, the preponderance of the evidence of 
record is against finding that the claimed December 1975 in-
service incident actually happened.  The Veteran clearly had 
stitches above his left eye in service, however, his 
allegations of having his head shaved, suffering a head 
injury, and sustaining a severe beating to his face and body 
is rejected as not credible.  The hospital where the Veteran 
claims to have received treatment has indicated that there 
are no records pertaining to the Veteran at that time.  In 
August 1978, the Veteran denied ever having been treated at a 
hospital.  The Veteran claims that he developed anxiety and 
sleeplessness "soon after" this incident, yet in August 
1978, he specifically denied any such symptoms.  The 
Veteran's inconsistent statements hurt his credibility 
substantially.

When the Veteran was first seen after service for these panic 
attacks in 1984, he addressed being stressed at work.  See 
May1984 private medical record.  This same examiner saw the 
Veteran in December 2004 and noted that he had first seen the 
Veteran in 1984.  He stated, "At the time, I should mention 
he was working at the post office[,] and he did find the job 
stressful."  In other words, in 1984, the Veteran made no 
mention of an in-service assault as a cause for his anxiety 
or panic attacks.  Such evidence is against finding that any 
panic attacks were associated with any in-service incident.  

Additionally hurting the Veteran's claim is that no medical 
professional has attributed the diagnosis of panic disorder 
or any other psychiatric disorder to service.  Rather, the 
Veteran is the only person to attribute his psychiatric 
disorder to service.  To the extent that he alleges that his 
psychiatric disorder is related to service, the Board 
concludes he is not competent to make that nexus connection.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the extent 
that he alleges some sort of continuity of symptomatology, 
the Board rejects his allegations as not credible.  The 
evidence preponderates against finding that the December 1975 
incident occurred or that the Veteran developed psychiatric 
symptoms while in service since he specifically denied any 
such symptoms in November 1978.  When he was first seen in 
1984, he discussed his postal job as being stressful as 
opposed to an in-service incident.

The Veteran has a current psychiatric disorder; however, the 
evidence fails to show credible evidence of an in-service 
incident or competent and credible evidence of a nexus 
between the current psychiatric disorder and service.  

Varicose veins 

As discussed above, the evidence of record fails to show that 
the Veteran had varicose veins in service or varicose veins 
twelve years after service discharge.  Such is evidence 
against a finding that varicose veins had their onset in 
service.  See Maxson, 12 Vet. App. 453.  Here, the Veteran's 
lower extremities were examined in 1984 and 1990 and no 
varicose veins were found.  The first documented evidence of 
varicose veins is in April 2002, which is well over 20 years 
after service discharge and further evidence against the 
claim for service connection.  Id.  

Damaging to the Veteran's claim is the fact that no medical 
professional has attributed the diagnosis of left leg 
varicose veins to service.  Rather, the Veteran is the only 
person to attribute his varicose veins to service.  To the 
extent that he alleges that his varicose veins are related to 
service, the Board concludes he is not competent to make that 
assertion.  Espiritu.  To the extent that he alleges some 
sort of continuity of symptomatology, the Board rejects his 
allegations as not credible since 12 years after service 
discharge, his lower extremities were normal.  

The Veteran has a current diagnosis of varicose veins; 
however, the evidence fails to show credible evidence of in-
service varicose veins or competent and credible evidence of 
a nexus between the post service varicose veins and service.  

Conclusion

In light of the evidence preponderating against the claims of 
entitlement to service connection for a psychiatric disorder, 
to include panic disorder with agoraphobia; and for varicose 
veins of the left leg, the benefit of the doubt doctrine is 
not applicable, and service connection cannot be granted. 
38 U.S.C.A. § 5107(b).  Accordingly, the claims are denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include a panic disorder with agoraphobia, is denied.

Entitlement to service connection for varicose veins of the 
left leg is denied.



______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


